UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH EUGENE BASS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00496-RDB-1)


Submitted:   September 10, 2012          Decided:   September 20, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Arthur S. Cheslock, Baltimore, Maryland, for Appellant. Harry
Mason Gruber, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth Eugene Bass, Jr., appeals his convictions and

the 195-month sentence imposed by the district court following

his   unconditional     guilty   plea,   pursuant   to   a   written    plea

agreement, to conspiracy to distribute and possess with intent

to distribute 500 grams or more of cocaine and fifty grams or

more of cocaine base, in violation 21 U.S.C. § 846 (2006), and

possession    of   a   firearm   in   furtherance   of   drug    trafficking

offenses, in violation of 18 U.S.C. § 924(c) (2006).              On appeal,

Bass’ counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal but questioning the adequacy of the guilty

plea colloquy, whether the district court’s sentence was proper,

and whether Bass’ trial counsel was ineffective.                Bass filed a

pro se supplemental brief challenging his arrest and the vehicle

search, the adequacy of the plea colloquy, and the calculation

of his Sentencing Guidelines range, and arguing that he received

ineffective assistance of counsel.          The Government has filed a

motion to dismiss Bass’ appeal of his sentence based on the

appellate waiver provision in the plea agreement.               We grant the

Government’s motion and dismiss Bass’ appeal of his sentence,

and we affirm Bass’ convictions.
              We review a defendant’s waiver of appellate rights de

novo.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                  United States v. Amaya-Portillo,

423   F.3d    427,      430   (4th   Cir.    2005)    (internal    quotation   marks

omitted); see United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (providing standard).                     Generally, if the district

court fully questions the defendant about the waiver during the

Federal Rule of Criminal Procedure 11 plea colloquy, the waiver

is valid and enforceable.              United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005).               We will enforce a valid waiver so

long as “the issue being appealed is within the scope of the

waiver.”      Blick, 408 F.3d at 168.

              Our review of the record leads us to conclude that

Bass’ waiver of appellate rights was knowing and intelligent.

Turning      to   the    scope   of    the       waiver,   we   conclude   that   the

sentencing issues Bass raises in the Anders brief and the pro se

supplemental brief fall within the scope of the appellate waiver

provision.        Bass was sentenced to 195 months’ imprisonment, a

sentence within the sentencing range contemplated in the plea

agreement.        Thus, we grant the Government’s motion to dismiss




                                             3
Bass’ appeal of his sentence and dismiss this portion of the

appeal.

            The waiver provision does not, however, preclude our

review    of   Bass’    convictions       pursuant      to   Anders.      We    have

reviewed the plea colloquy for plain error and have found none.

See United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002)

(providing standard); see also United States v. Olano, 507 U.S.

725, 732 (1993) (detailing plain error standard).                   Further, Bass

waived the majority of his remaining pro se claims by entering

an    unconditional     and    voluntary      guilty    plea.      See   Haring    v.

Prosise, 462 U.S. 306, 320 (1983) (“[A] guilty plea results in

the   defendant’s      loss   of    any   meaningful      opportunity     he   might

otherwise have had to challenge the admissibility of evidence

obtained in violation of the Fourth Amendment.”); Tollett v.

Henderson, 411 U.S. 258, 267 (1973) (“[A] guilty plea represents

a break in the chain of events which has preceded it in the

criminal process.”); United States v. Willis, 992 F.2d 489, 490

(4th Cir. 1993) (“[A] guilty plea constitutes a waiver of all

nonjurisdictional defects, including the right to contest the

factual    merits      of     the   charges.”)         (internal    citation      and

quotation marks omitted).

            The waiver provision also does not preclude our review

of Bass’ ineffective assistance of counsel claims.                   Nonetheless,



                                          4
we decline to consider those claims on direct appeal because the

record    does     not    conclusively             demonstrate     that     counsel      was

ineffective.       United States v. Martinez, 136 F.3d 972, 979 (4th

Cir. 1998) (providing standard); see Strickland v. Washington,

466 U.S. 668, 688, 694 (1984) (providing elements of ineffective

assistance claim).

               In accordance with Anders, we have reviewed the entire

record and have found no unwaived and potentially meritorious

issues for review.          We therefore affirm Bass’ convictions.                      This

court    requires    that       counsel    inform      Bass,     in    writing,    of    his

right to petition the Supreme Court of the United States for

further review.          If Bass requests that a petition be filed, but

counsel    believes       that     such    a       petition    would       be   frivolous,

counsel    may    move    in     this     court      for   leave      to   withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on Bass.             We dispense with oral argument because the

facts    and    legal    contentions        are      adequately       presented    in    the

materials      before     the    court     and      argument     would      not   aid    the

decisional process.

                                                                      AFFIRMED IN PART;
                                                                      DISMISSED IN PART




                                               5